Breese, J. In this case, the question of damages was fairly submitted to the jury, and as no special benefit to result to the owner of the land was proved, but rather an injury by the construction of the road, and as the statute does not impose the duty absolutely upon railroad companies to erect fences, the jury had the right to allow as damages the expense of making and maintaining the fence, with crossings, etc. As we estimate it, the land taken by the company was of the value of $215, the fencing would cost $400, and land wasted by the angles made by the course of the road through the lot, and the great inconvenience to which the owner is put, and dangers to which he, his family and stock are exposed in passing from one part of Ms farm to the other, would amount to at least two or three hundred dollars more. There being a railroad already in running condition but a short distance, some three miles and by a good wagon road to the depot, from the appellee’s farm, a railroad through his farm cannot but prove a serious injury to him, especially as there is no depot or station proposed to be established on his land. The case does not seem to have'been very fully investigated, or very elaborately tried. From all the evidence in the record, we are inclined to the opinion that the road is of serious injury to the appellee, and that eight hundred dollars is not as much as the jury might have found as compensation for damages and land taken. Illinois and Wisconsin Railroad Co. v. Von Horn, 18 Ill. R. 257; and cases there cited. The judgment is therefore affirmed. Judgment affirmed.